

INGERSOLL-RAND COMPANY LIMITED DEBT SECURITIES
UNDERWRITING AGREEMENT STANDARD PROVISIONS

 
May 24, 2005
 
From time to time Ingersoll-Rand Company Limited, a Bermuda company (the
"Company") proposes to enter into one or more Pricing Agreements (each a
"Pricing Agreement") in the form of Annex I hereto, with such additions and
deletions as the parties thereto may determine, and, subject to the terms and
conditions stated herein and therein, to issue and sell to the firms named in
Schedule I to the applicable Pricing Agreement (such firms constituting the
"Underwriters" with respect to such Pricing Agreement) certain of its debt
securities (the "Securities") specified in Schedule II to such Pricing Agreement
(the Securities so specified being referred to herein as the "Designated
Securities"). The Designated Securities may be guaranteed (the “Guarantee”) by
Ingersoll-Rand Company, a New Jersey corporation and a subsidiary of the Company
(the “Guarantor”) (any such guaranteed Designated Securities, the “Guaranteed
Securities”). If the Designated Securities are Guaranteed Securities, the
Guarantor will also enter into the Pricing Agreement with respect thereto.
 
1.   The terms and rights of the issuance of the Designated Securities shall be
specified in Schedule I to the applicable Pricing Agreement and in or pursuant
to the indenture (the "Indenture") identified in such Pricing Agreement.
Particular sales of Designated Securities may be made from time to time to the
Underwriters of such Securities, for whom the firm or firms designated as
representatives of the Underwriters of such Securities in the Pricing Agreement
relating thereto will act as representative (the "Representative"). The term
"Representative" also refers to Underwriters who act without any firm being
designated as their representative. These Underwriting Agreement Standard
Provisions shall not be construed as an obligation of the Company to sell or the
Guarantor to guarantee any of the Securities or as an obligation of any of the
Underwriters to purchase the Securities. The obligation of the Company to issue
and sell any of the Securities, the obligation of the Guarantor to issue any
Guarantee and the obligation of any of the Underwriters to purchase any of the
Securities shall be evidenced by the Pricing Agreement with respect to the
Designated Securities specified therein. Each Pricing Agreement shall specify
the aggregate principal amount of such Designated Securities, the initial public
offering price of such Designated Securities, the purchase price to the
Underwriters of such Designated Securities, the names of the Underwriters of
such Designated Securities, the names of the Representatives of such
Underwriters, whether the Designated Securities are Guaranteed Securities and
the principal amount of such Designated Securities to be purchased by each
Underwriter and shall set forth the date, time and manner of delivery of such
Designated Securities and payment therefor. The Pricing Agreement shall also
specify (to the extent not set forth in the Indenture and the registration
statement and prospectus with respect thereto) the terms of such Designated
Securities. A Pricing Agreement shall be in the form of an executed writing
(which may be in counterparts), and may be evidenced by an exchange of facsimile
communications or any other rapid transmission device designated to produce a
written record of communications transmitted. The obligations of the
Underwriters under this Agreement and each Pricing Agreement shall be several
and not joint.
 

--------------------------------------------------------------------------------


2.   The Company, and if the Designated Securities are Guaranteed Securities,
the Guarantor, jointly and severally represent and warrant to, and agree with,
each of the Underwriters that:
 
(a)   A registration statement in respect of the Securities and, in the case of
Guaranteed Securities, the Guarantees and more particularly described in the
applicable Pricing Agreement has been filed with the Securities and Exchange
Commission (the "Commission") in the form heretofore delivered or to be
delivered to the Representative, and such registration statement in such form
has been declared effective by the Commission and no stop order suspending the
effectiveness of such registration statement has been issued and no proceeding
for that purpose has been initiated or threatened by the Commission (any
preliminary prospectus included in such registration statement being hereinafter
called a "Preliminary Prospectus"); if any post-effective amendment to such
registration statement has been filed with the Commission prior to the date of
the applicable Pricing Agreement, the most recent such amendment has been
declared effective by the Commission; "Effective Date" means the date as of
which such registration statement, or the most recent post-effective amendment
thereto, if any, was declared effective by the Commission; such registration
statement, as amended at the Effective Date, including all material incorporated
by reference therein and, if the date of the Pricing Agreement is on or before
the fifteenth business day after the Effective Date, including all information
deemed to be a part thereof as of the Effective Date pursuant to paragraph (b)
of Rule 430A under the Securities Act of 1933, as amended (the "Act"), is
hereinafter referred to as the "Registration Statement," and the form of
prospectus relating to the Designated Securities, as first filed pursuant to
paragraph (1) or (4) of Rule 424(b) ("Rule 424(b)") under the Act or, if the
date of the Pricing Agreement is after the fifteenth business day after the
Effective Date, pursuant to Rule 424(b)(2) or (5), as such form of prospectus
may be supplemented as contemplated by Section 1 to reflect the terms of the
Designated Securities and the terms of offering thereof, including all documents
incorporated by reference therein, is hereinafter referred to as the
"Prospectus"; any reference herein to any Preliminary Prospectus or the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein pursuant to the applicable form under the Act, as of the date
of such Preliminary Prospectus or Prospectus, as the case may be; and any
reference to any amendment or supplement to any Preliminary Prospectus or the
Prospectus shall be deemed to refer to and include any documents filed after the
date of such Preliminary Prospectus or Prospectus, as the case may be, under the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and
incorporated therein by reference);
 
(b)   The documents incorporated by reference in the Prospectus, when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder, and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading; any further
documents so filed and incorporated by reference in the Prospectus or in any
amendments or supplements thereto, when such documents become effective or are
filed with the Commission, as the case may be, will conform in all material
respects to the requirements of the Act or the Exchange Act, as applicable, and
the rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall apply only to
documents so filed and incorporated by reference during the period that a
prospectus relating to the Designated Securities is required to be delivered in
connection with sales of such Designated Securities (such period being
hereinafter sometimes referred to as the "prospectus delivery period"); and
provided further, however, that this representation and warranty shall not apply
to any statements or omissions made in reliance upon and in conformity with
information furnished in writing to the Company or (in the case of Guaranteed
Securities) the Guarantor by an Underwriter through the Representative expressly
for use in the Prospectus;
 
2

--------------------------------------------------------------------------------


(c)   The Registration Statement and the Prospectus conform, and any amendments
or supplements thereto will conform, in all material respects to the
requirements of the Act and the Trust Indenture Act of 1939, as amended (the
"Trust Indenture Act"), and the rules and regulations of the Commission
thereunder, and the Registration Statement does not and will not, as of the
applicable effective date as to the Registration Statement and any amendment
thereto, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Prospectus does not and will not, as of the
applicable filing date as to the Prospectus and any supplement thereto and as of
the Time of Delivery contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein in light of the circumstances under which they were
made not misleading; provided, however, that this representation and warranty
shall apply only to amendments or supplements filed or made during the
prospectus delivery period; and provided further, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company or (in the case of Guaranteed Securities) the Guarantor by an
Underwriter through the Representative expressly for use in the Prospectus;
 
(d)   Since the respective dates as of which information is given in the
Registration Statement and the Prospectus, there has not been any material
adverse change or any development involving a prospective material adverse
change in or affecting the business and operations, financial position,
stockholders' equity or results of operations of the Company and its
subsidiaries taken as a whole, otherwise than as set forth or contemplated in
the Prospectus;
 
(e)   The Company is duly incorporated and validly existing as a company in good
standing under the laws of its jurisdiction of incorporation, with corporate
power and authority to own its properties and conduct its business as described
in the Prospectus, and has been duly qualified as a foreign corporation for the
transaction of business under the laws of each other jurisdiction in which the
nature of the business it transacts or the properties it owns requires such
qualification except where such failures to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the Company
and its subsidiaries taken as a whole;
 
3

--------------------------------------------------------------------------------


(f)   If the Designated Securities are Guaranteed Securities, the Guarantor is
duly incorporated and validly existing as a corporation in good standing under
the laws of its jurisdiction of incorporation, with corporate power and
authority to own its properties and conduct its business as described in the
Prospectus, and has been duly qualified as a foreign corporation for the
transaction of business under the laws of each other jurisdiction in which the
nature of the business it transacts or the properties it owns requires such
qualification except where such failures to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
Guarantor and its subsidiaries taken as a whole;
 
(g)   The Securities have been duly authorized by the Company, and, when
Designated Securities are issued and delivered pursuant to this Agreement and
the Pricing Agreement with respect thereto and duly authenticated by the Trustee
in accordance with the Indenture, such Designated Securities will have been duly
executed, issued and delivered by the Company and will constitute valid and
legally binding obligations of the Company enforceable against the Company in
accordance with their terms and entitled to the benefits provided by the
Indenture, subject, as to enforcement, to bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors' rights generally and to general equity principles; the Indenture has
been duly authorized, executed and delivered by the Company and is duly
qualified under the Trust Indenture Act and, assuming due authorization,
execution and delivery thereof by the Trustee, constitutes a valid and legally
binding instrument of the Company, enforceable against the Company in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors' rights generally and to general equity principles; this Agreement and
the Pricing Agreement with respect to the Designated Securities has been duly
authorized, executed and delivered by the Company; and the Securities, the
Designated Securities, this Agreement, the Pricing Agreement and the Indenture
will conform in all material respects to the descriptions thereof in the
Prospectus;
 
(h)   If the Designated Securities are Guaranteed Securities, the Guarantee of
the Guaranteed Securities has been duly authorized by the Guarantor and, when
the Guarantee endorsed on the Guaranteed Securities is executed by the
Guarantor, and when the Guaranteed Securities are issued, executed and delivered
pursuant to this Agreement and the Pricing Agreement with respect thereto and
duly authenticated by the Trustee in accordance with the Indenture and delivered
and paid for by the Underwriters, such Guarantee will have been duly executed
and issued by the Guarantor and will constitute a valid and legally binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms and entitled to the benefits provided by the Indenture, subject, as to
enforcement, to bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditors' rights generally and to general
equity principles; the Indenture has been duly authorized, executed and
delivered by the Guarantor and, assuming due authorization, execution and
delivery thereof by the Trustee, constitutes a valid and legally binding
instrument of the Guarantor, enforceable against the Guarantor in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors' rights generally and to general equity principles; this Agreement and
the Pricing Agreement with respect to the Designated Securities has been duly
authorized, executed and delivered by the Guarantor; and the Guarantee will
conform in all material respects to the descriptions thereof in the Prospectus;
 
4

--------------------------------------------------------------------------------


(i)   The issue and sale of the Designated Securities and, in the case of
Guaranteed Securities, the Guarantee, and the compliance by the Company and, in
the case of Guaranteed Securities, the Guarantor, with all of the provisions of
the Designated Securities, the Indenture, the Guarantee and this Agreement and
the Pricing Agreement with respect thereto, and the consummation of the
transactions herein and therein contemplated will not conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or, in the case of Guaranteed Securities, the
Guarantor, is a party or by which the Company or, in the case of Guaranteed
Securities, the Guarantor, is bound or to which any of the property or assets of
the Company or, in the case of Guaranteed Securities, the Guarantor, is subject,
nor will such action result in any violation of the provisions of the Memorandum
of Association or Bye-Laws of the Company, or in the case of Guaranteed
Securities, the certificate of incorporation, as amended, or the by-laws of the
Guarantor or any statute, order, rule or regulation (except for state securities
or Blue Sky laws, rules and regulations, as to which the Company and the
Guarantor make no representation) of any court or governmental agency or body
having jurisdiction over the Company or, in the case of Guaranteed Securities,
the Guarantor, or any of the properties of the Company, or in the case of
Guaranteed Securities, the Guarantor; and no consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the issue and sale of the Designated Securities
or the consummation by the Company or, in the case of Guaranteed Securities, the
Guarantor, of the other transactions contemplated by the applicable Pricing
Agreement or the Indenture except such as have been, or will have been prior to
the Time of Delivery (as defined in Section 4 hereof), obtained under the Act
and the Trust Indenture Act and such consents, approvals, authorizations,
registrations and qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Designated
Securities by the Underwriters.
 
(j)   Other than as set forth or contemplated in the Prospectus, there are no
legal or governmental proceedings pending or, to the best of the Company's or,
in the case of Guaranteed Securities, the Guarantor’s knowledge, threatened to
which the Company, the Guarantor (in the case of Guaranteed Securities) or any
of their subsidiaries is a party or of which any property of the Company, the
Guarantor (in the case of Guaranteed Securities) or any of their subsidiaries is
the subject which individually or in the aggregate have a reasonable possibility
of having a material adverse effect on the consolidated financial position,
shareholders' equity or results of operations of the Company and its
subsidiaries taken as a whole.
 
3.   Upon the execution of the applicable Pricing Agreement and the
authorization by the Representative of the release of the Designated Securities,
the several Underwriters propose to offer such Securities for sale upon the
terms and conditions set forth in the Prospectus.
 
5

--------------------------------------------------------------------------------


4.   Designated Securities to be purchased by each Underwriter in such
authorized denominations and registered in such names as the Representative may
request upon at least forty-eight hours' prior notice to the Company, shall be
delivered by or on behalf of the Company to the Representative for the accounts
of the Underwriters, against payment by such Underwriter or on its behalf of the
purchase price therefor in the manner and in the funds specified in such Pricing
Agreement, all at the place and time and date specified in such Pricing
Agreement or at such other place and time and date as the Representative and the
Company may agree upon in writing, such time and date being herein called the
"Time of Delivery" for such Designated Securities.
 
5.   The Company and, in the case of Guaranteed Securities, the Guarantor,
jointly and severally agree with each of the Underwriters of any Designated
Securities:
 
(a)   To prepare the Prospectus as amended and supplemented in relation to the
applicable Designated Securities in a form not disapproved by the Representative
and to file such Prospectus with both the Registrar of Companies in Bermuda and
with the Commission (i) pursuant to Rule 424(b)(1) (or, if applicable and if
consented to by the Representatives, pursuant to Rule 424(b)(4)) not later than
the Commission's close of business on the earlier of (A) the second business day
following the date of the applicable Pricing Agreement or (B) the fifteenth
business day after the Effective Date, or (ii) if the date of the applicable
Pricing Agreement is after the fifteenth business day after the Effective Date,
pursuant to Rule 424(b)(2) (or, if applicable and if consented to by the
Representatives, pursuant to Rule 424(b)(5)) not later than the second business
day following the date of the applicable Pricing Agreement; the Company or, in
the case of Guaranteed Securities, the Guarantor, will advise you promptly of
any such filing pursuant to Rule 424(b); to advise the Representative promptly
of any amendment or supplement to the Registration Statement or Prospectus after
such relevant Time of Delivery and during the prospectus delivery period and
furnish the Representative with copies thereof; to file promptly all reports and
any definitive proxy or information statements required to be filed by the
Company or, in the case of Guaranteed Securities, the Guarantor, with the
Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act
subsequent to the date of the Prospectus and during the prospectus delivery
period; and during such same period to advise the Representative, promptly after
it receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or become effective or any supplement to the Prospectus
or any amended Prospectus has been filed, or mailed for filing, of the issuance
by the Commission of any stop order or of any order preventing or suspending the
use of any prospectus relating to the Designated Securities, of the suspension
of the qualification of such Designated Securities for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the Registration Statement or Prospectus or for additional information; and,
in the event of the issuance of any such stop order or of any such order
preventing or suspending the use of any prospectus relating to the Designated
Securities or suspending any such qualification, to use promptly its best
efforts to obtain its withdrawal;
 
6

--------------------------------------------------------------------------------


(b)   Promptly from time to time to take such action as the Representative may
reasonably request to qualify the Designated Securities for offering and sale
under the securities laws of such jurisdictions as the Representative may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of such Designated Securities, provided that in
connection therewith neither the Company nor the Guarantor shall be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction;
 
(c)   To furnish the Underwriters with copies of the Prospectus in such
quantities as the Representative may from time to time reasonably request, and,
if the delivery of a prospectus is required at any time prior to the expiration
of nine months after the time of issue of such prospectus in connection with the
offering or sale of the Designated Securities and if at such time any event
shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
is delivered, not misleading, or, if for any other reason it shall be necessary
during such same period to amend or supplement the Prospectus or to file under
the Exchange Act any document incorporated by reference in the Prospectus in
order to comply with the Act, the Exchange Act or the Trust Indenture Act, to
notify the Representative and upon the request of the Representative to file
such document and to prepare and furnish without charge to each Underwriter and
to any dealer in securities as many copies as the Representative may from time
to time reasonably request of an amended Prospectus or a supplement to the
Prospectus which will correct such statement or omission or effect such
compliance; and in case any Underwriter is required to deliver a prospectus in
connection with sales of any of such Designated Securities at any time nine
months or more after the time of issue of the Prospectus, upon the request of
the Representative but at the expense of such Underwriter, to prepare and
deliver to such Underwriter as many copies as the Representative may request of
an amended or supplemented Prospectus complying with Section 10(a)(3) of the
Act;
 
(d)   To make generally available to its security holders as soon as practicable
an earnings statement of the Company and its subsidiaries (which need not be
audited) complying with Section 11(a) of the Act and the rules and regulations
of the Commission thereunder (including, at the option of the Company or the
Guarantor, Rule 158); and
 
(e)   During the period beginning from the date of the applicable Pricing
Agreement and continuing to and including the earlier of (i) the termination of
trading restrictions for the Designated Securities, as notified to the Company
by the Representative and (ii) the Time of Delivery, not to offer, sell,
contract to sell or otherwise dispose of any debt securities of the Company or,
in the case of Guaranteed Securities, the Guarantor, which mature more than one
year after such Time of Delivery, without the prior written consent of the
Representative.
 
7

--------------------------------------------------------------------------------


6.   The Company and, in the case of Guaranteed Securities, the Guarantor,
jointly and severally covenant and agree with the several Underwriters that the
Company and, in the case of Guaranteed Securities, the Guarantor, will jointly
and severally pay or cause to be paid the following: (i) the fees, disbursements
and expenses of the Company's and the Guarantor’s counsel and accountants in
connection with the registration of the Designated Securities and, in the case
of Guaranteed Securities, the Guarantee, under the Act and all other expenses in
connection with the preparation, printing and filing of the Registration
Statement, any Preliminary Prospectus and the Prospectus and amendments and
supplements (except as expressly provided in the last clause of Section 5(c)
hereof) thereto and the mailing and delivering of copies thereof to the
Underwriters and dealers; (ii) the cost of printing or producing any Agreement
among Underwriters, this Agreement, any Pricing Agreement, any Indenture, any
Blue Sky survey and any other documents in connection with the offering,
purchase, sale and delivery of the Designated Securities; (iii) all expenses in
connection with the qualification of the Designated Securities for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the reasonable fees and disbursements of counsel for the Underwriters in
connection with such qualification and in connection with the Blue Sky survey;
(iv) any fees charged by securities rating services for rating the Designated
Securities; (v) any filing fees incident to any required review by the National
Association of Securities Dealers, Inc. of the terms of the sale of the
Designated Securities; (vi) the cost of preparing the Designated Securities and,
in the case of Guaranteed Securities, the Guarantee; (vii) the fees and expenses
of any Trustee and any agent of any Trustee and the fees and disbursements of
counsel for any Trustee in connection with any Indenture, the Designated
Securities and, in the case of Guaranteed Securities, the Guarantee; and (viii)
all other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section. It
is understood, however, that, except as provided in this Section, Section 5(c),
Section 8 and Section 11 hereof, the Underwriters will pay all of their own
costs and expenses, including the fees of their counsel, transfer taxes on
resale of any of the Securities and Guarantees by them, and any advertising
expenses connected with any offers they may make.
 
7.   The Representative shall have the right to terminate the Pricing Agreement,
in its sole discretion, due to any inaccuracy in the representations and
warranties and other statements of the Company or, in the case of Guaranteed
Securities, the Guarantor, herein, at and as of the Time of Delivery, the
nonperformance by the Company or, in the case of Guaranteed Securities, the
Guarantor, of any of its obligations hereunder to be performed, and the
nonperformance of the following additional conditions:
 
(a)   The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) within the applicable time period prescribed for such filing by the rules
and regulations under the Act and in accordance with Section 5(a) of the
Agreement; no stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; and all requests for additional
information on the part of the Commission shall have been complied with;
 
(b)   Simpson Thacher & Bartlett LLP, counsel for the Underwriters, shall have
furnished to the Representative such opinion or opinions, dated the Time of
Delivery, with respect to the validity of the Indenture, the Designated
Securities, the Registration Statement, the Prospectus as amended or
supplemented and other related matters as the Representative may reasonably
request, and such counsel shall have received such papers and information as
they may reasonably request to enable them to pass upon such matters;
 
8

--------------------------------------------------------------------------------


(c)   Conyers Dill & Pearman, Bermuda counsel for the Company, shall have
furnished to the Representative its written opinion, dated the Time of Delivery,
covering such matters (including, without limitation, the validity of the
Indenture and the Designated Securities) and in such form and substance as the
Representative may reasonably request;
 
(d)   Patricia Nachtigal, Esq., Senior Vice President and General Counsel of the
Guarantor, shall have furnished to the Representative her written opinion, dated
the Time of Delivery, to the effect that:
 
(i)   In the case of Guaranteed Securities, the Guarantor has been duly
incorporated and is validly existing and in good standing as a corporation under
the laws of the State of New Jersey and has full corporate power and authority
to own its properties and conduct its business as described in the Prospectus;
 
(ii)   Each of the Company and, in the case of Guaranteed Securities, the
Guarantor has been duly qualified as a foreign corporation for the transaction
of business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties, or conducts any business, so as to require
such qualification except where such failures to be so qualified or be in good
standing would not, individually or in the aggregate, have a material adverse
effect on the Company, the Guarantor (in the case of Guaranteed Securities) and
their subsidiaries taken as a whole (such counsel being entitled to rely in
respect of the opinion in this clause upon certificates of state officials,
provided that such counsel shall state that she believes that both the
Representative and she are justified in relying upon such certificates);
 
(iii)   To the best of such counsel's knowledge there are no legal or
governmental proceedings pending to which the Company, the Guarantor (in the
case of Guaranteed Securities) or any of their subsidiaries is a party or of
which any property of the Company, the Guarantor (in the case of Guaranteed
Securities) or any of their subsidiaries is the subject, other than as set forth
in the Prospectus and other than litigation incident to the kind of business
conducted by the Company, the Guarantor (in the case of Guaranteed Securities)
and their subsidiaries which individually and in the aggregate is not material
to the Company, the Guarantor (in the case of Guaranteed Securities) and their
subsidiaries taken as a whole; and to the best of such counsel's knowledge no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others;
 
(iv)   In the case of Guaranteed Securities, this Agreement and the Pricing
Agreement with respect to the Designated Securities have been duly authorized,
executed and delivered by the Guarantor;
 
9

--------------------------------------------------------------------------------


(v)   This Agreement and the Pricing Agreement with respect to the Designated
Securities have been duly delivered by the Company;
 
(vi)   The Designated Securities have been duly issued and delivered by the
Company and, assuming due authentication thereof by the Trustee and upon payment
and delivery in accordance with this Agreement and the Pricing Agreement, will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms and entitled to the benefits
provided by the Indenture, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other similar laws of general applicability
relating to or affecting creditors' rights and to general equity principles; and
the Designated Securities and the Indenture conform to the descriptions thereof
in the Prospectus as amended or supplemented;
 
(vii)   The Indenture has been duly delivered by the Company, and assuming the
Indenture is the valid and legally binding obligation of the Trustee, the
Indenture constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other similar laws of
general applicability relating to or affecting creditors' rights and to general
equity principles; and
 
(viii)   In the case of Guaranteed Securities, the Guarantee has been duly
authorized, executed and issued by the Guarantor and, assuming due
authentication of the Designated Securities by the Trustee and upon payment for
and delivery of the Designated Securities in accordance with this Agreement and
the Pricing Agreement, will constitute valid and legally binding obligations of
the Guarantor enforceable against the Guarantor in accordance with its terms and
entitled to the benefits provided by the Indenture, subject, as to enforcement,
to bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles; and the Guarantee conforms to the descriptions thereof in the
Prospectus as amended or supplemented;
 
(ix)   In the case of Guaranteed Securities, the Indenture has been duly
authorized, executed and delivered by the Guarantor and, assuming the Indenture
is the valid and legally binding obligation of the Trustee, constitutes a valid
and legally binding obligation of the Guarantor, enforceable against the
Guarantor in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles; and the Indenture has been duly qualified under the Trust Indenture
Act;
 
(x)   The issue and sale of the Designated Securities and the compliance by the
Company with all of the provisions of the Designated Securities, the Indenture,
this Agreement and the Pricing Agreement with respect to the Designated
Securities and the consummation of the transactions herein and therein
contemplated will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Company pursuant to the terms of, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument which is material to the Company
and its subsidiaries taken as a whole and is known to such counsel to which the
Company is a party or by which the Company is bound or to which any of the
property or assets of the Company or any of its significant subsidiaries is
subject, nor will such action will not result in any violation of any statute or
any order, rule or regulation known to such counsel of any court or governmental
agency or body having jurisdiction over the Company or any of its properties;
and no consent, approval, authorization, order, registration or qualification of
or with any such court or any such regulatory authority or other governmental
agency or body is required for the issue and sale of the Designated Securities
or the consummation of the other transactions contemplated by this Agreement or
such Pricing Agreement or the Indenture, except such as have been obtained under
the Act and the Trust Indenture Act and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Designated Securities by the Underwriters;
 
10

--------------------------------------------------------------------------------


(xi)   In the case of Guaranteed Securities, the issue and sale of the
Designated Securities and the Guarantee and the compliance by the Guarantor with
all of the provisions of the Guarantee, the Indenture, this Agreement and the
Pricing Agreement with respect to the Designated Securities and the consummation
of the transactions herein and therein contemplated will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Guarantor pursuant to the
terms of, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument which is material to the Company, the Guarantor and its
subsidiaries taken as a whole and is known to such counsel to which the
Guarantor is a party or by which the Guarantor is bound or to which any of the
property or assets of the Guarantor or any of its significant subsidiaries is
subject, nor will such action result in any violation of the provisions of the
Restated Certificate of Incorporation, as amended, or the By-Laws, as amended,
of the Guarantor or any statute or any order, rule or regulation known to such
counsel of any court or governmental agency or body having jurisdiction over the
Guarantor or any of its properties; and no consent, approval, authorization,
order, registration or qualification of or with any such court or any such
regulatory authority or other governmental agency or body is required for the
issue and sale of the Guarantee or the consummation of the other transactions
contemplated by this Agreement or such Pricing Agreement or the Indenture,
except such as have been obtained under the Act and the Trust Indenture Act and
such consents, approvals, authorizations, registrations or qualifications as may
be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Designated Securities by the Underwriters;
 
(xii)   The documents incorporated by reference in the Prospectus as amended or
supplemented (other than the financial statements and related schedules therein,
as to which such counsel need express no opinion), when they became effective or
were filed with the Commission, as the case may be, complied as to form in all
material respects with the requirements of the Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder; and such
counsel has no reason to believe that any of such documents, when they became
effective or were so filed, as the case may be, contained, in the case of a
registration statement which became effective under the Act, an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and, in the
case of other documents which were filed under the Act or the Exchange Act with
the Commission, an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such documents were so filed, not misleading; and
 
11

--------------------------------------------------------------------------------


(xiii)   The Registration Statement, as of its effective date, and the
Prospectus as amended or supplemented and any further amendments and supplements
thereto made by the Company prior to the Time of Delivery for the Designated
Securities as of its date (other than the financial statements and related
schedules therein, as to which such counsel need express no opinion) comply as
to form in all material respects with the requirements of the Act and the Trust
Indenture Act and the rules and regulations thereunder; such counsel has no
reason to believe that, as of the effective date of the Registration Statement,
the Registration Statement (other than the financial statements and related
schedules therein, as to which such counsel need express no opinion) contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or that, as of its date and as of the Time of Delivery, the
Prospectus, as amended or supplemented (other than the financial statements and
related schedules therein, as to which such counsel need express no opinion),
contains an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and such counsel does not know of any contracts or other documents of a
character required to be filed as an exhibit to the Registration Statement or
required to be incorporated by reference into the Prospectus as amended or
supplemented or required to be described in the Registration Statement or the
Prospectus as amended or supplemented which are not filed or incorporated by
reference or described as required;
 
(e)   The Trustee shall have furnished to the Representative a certificate,
dated the Time of Delivery, as to its due authorization, execution and delivery
of the Indenture and its due authentication of the Designated Securities;
 
(f)   At the Time of Delivery, the independent accountants who have certified
the financial statements of the Company and its subsidiaries included or
incorporated by reference in the Registration Statement shall have furnished to
the Representative a letter, dated the Time of Delivery, of the type described
in the American Institute of Certified Public Accountants' Statement on Auditing
Standards No. 72 covering such matters as the Representative may reasonably
request and in form and substance satisfactory to the Representative;
 
12

--------------------------------------------------------------------------------


(g)   Since the effective date of the Registration Statement (or any
post-effective amendment thereto) no event shall have occurred which should have
been set forth in an amendment to the Registration Statement or a supplement to
the Prospectus but which has not been so set forth, and since the respective
dates as of which information is given in the Prospectus there shall not have
been any change or any development involving a prospective change in or
affecting the business and operations, financial position, shareholders' equity
or results of operations of the Company and its subsidiaries taken as a whole,
otherwise than as set forth or contemplated in the Prospectus, the effect of
which is in the reasonable judgment of the Representative so material and
adverse as to make it impracticable or inadvisable to proceed with the public
offering or the delivery of the Designated Securities on the terms and in the
manner contemplated in the Prospectus;
 
(h)   Subsequent to the date of the applicable Pricing Agreement there shall not
have occurred any of the following: (i) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange, Inc.; (ii) a
general moratorium on commercial banking activities in New York declared by
either Federal or New York State authorities; (iii) a material disruption in
securities settlement or clearance services; or (iv) the outbreak or material
escalation of hostilities involving the United States or Bermuda or the
declaration, on or after the date hereof, by the United States or Bermuda of a
national emergency or war if the effect of any such event specified in this
clause (iv) in the reasonable judgment of the Representative makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Designated Securities on the terms and in the manner contemplated in the
Prospectus;
 
(i)   Each of the Company and, in the case of Guaranteed Securities, the
Guarantor shall have furnished or caused to be furnished to the Representative
at the Time of Delivery a certificate or certificates of officers of the Company
and, in the case of Guaranteed Securities, the Guarantor as to the accuracy of
the representations and warranties of the Company and, in the case of Guaranteed
Securities, the Guarantor herein at and as of the Time of Delivery, as to the
performance by the Company and, in the case of Guaranteed Securities, the
Guarantor of all of their obligations hereunder to be performed at or prior to
the Time of Delivery, and as to the matters set forth in subsections (a) and (g)
of this Section; and
 
(j)   Subsequent to the execution of the applicable Pricing Agreement, there
shall not have been (i) any decrease in the ratings of any of the debt
securities of the Company or the Guarantor by Moody's Investors Service, Inc. or
Standard & Poor's Corporation and (ii) Moody's Investors Service, Inc. or
Standard & Poor's Corporation shall not have publicly announced that it has
under surveillance or review, with possible negative implications, its rating of
the debt securities of the Company or the Guarantor.
 
13

--------------------------------------------------------------------------------


8.   (a) Each of the Company and, in the case of Guaranteed Securities, the
Guarantor will jointly and severally indemnify and hold harmless each
Underwriter against any losses, claims, damages or liabilities, joint or
several, to which such Underwriter may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
preliminary prospectus supplement, the Registration Statement, the Prospectus or
any other prospectus relating to the Designated Securities, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse each
Underwriter for any legal or other expenses reasonably incurred by such
Underwriter in connection with investigating or defending any such action or
claim; provided, however, that neither the Company nor, in the case of
Guaranteed Securities, the Guarantor shall be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in any Preliminary Prospectus, any preliminary prospectus
supplement, the Registration Statement, the Prospectus or any other prospectus
relating to the Designated Securities, or any amendment or supplement thereto,
in reliance upon and in conformity with written information furnished to the
Company or, in the case of Guaranteed Securities, the Guarantor by any
Underwriter through the Representative expressly for use in the Prospectus
relating to such Designated Securities; provided further, however, that the
foregoing indemnity with respect to preliminary prospectuses shall not inure to
the benefit of any Underwriter from whom the person asserting any such losses,
claims, damages or liabilities purchased Designated Securities if such untrue
statement or omission made in any preliminary prospectus is eliminated or
remedied in the Prospectus relating to such Securities and if a copy of the
Prospectus relating to such Securities (excluding documents incorporated by
reference) has not been sent or given to such person at or prior to the written
confirmation of the sale of such Securities to such person.
 
(b) Each Underwriter, severally and not jointly, will indemnify and hold
harmless the Company and, in the case of Guaranteed Securities, the Guarantor
against any losses, claims, damages or liabilities to which the Company or, in
the case of Guaranteed Securities, the Guarantor may become subject, under the
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in any Preliminary
Prospectus, any preliminary prospectus supplement, the Registration Statement,
the Prospectus or any other prospectus relating to the Designated Securities, or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in any
Preliminary Prospectus, any preliminary prospectus supplement, the Registration
Statement, the Prospectus or any other prospectus relating to the Designated
Securities, or any amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company or, in the case of
Guaranteed Securities, the Guarantor by such Underwriter through the
Representative expressly for use therein; and will reimburse the Company and, in
the case of Guaranteed Securities, the Guarantor for any legal or other expenses
reasonably incurred by the Company or, in the case of Guaranteed Securities, the
Guarantor in connection with investigating or defending any such action or
claim.
 
14

--------------------------------------------------------------------------------


(c) Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party, provided, however, that if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have been advised by its counsel that representation of
such indemnified party and the indemnifying party by the same counsel would be
inappropriate (whether or not such representation by the same counsel has been
proposed) under applicable standards of professional conduct due to actual or
potential differing interests or defenses between them, the indemnified party or
parties shall have the right to select separate counsel or participate in the
defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of its
election so to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 8 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof unless the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel, approved by the Representative in the case of paragraph (a) of
this Section 8, representing the indemnified parties under such paragraph (a)
who are parties to such action). No indemnifying party will (i) without the
prior written consent of the indemnified parties (which consent will not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action), unless such settlement, compromise or consent
(A) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (B) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any indemnified party, or (ii) be liable for any
settlement of any such action effected without its written consent (which
consent will not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment of the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.
 
15

--------------------------------------------------------------------------------


(d) If the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and, in the case of Guaranteed Securities, the Guarantor on the
one hand and the Underwriters on the other from the offering of the Designated
Securities to which such loss, claim, damage or liability (or action in respect
thereof) relates. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company and, in the case of
Guaranteed Securities, the Guarantor on the one hand and the Underwriters on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations. The relative benefits received
by the Company and, in the case of Guaranteed Securities, the Guarantor on the
one hand and the Underwriters on the other shall be deemed to be in the same
proportion as the total net proceeds from such offering (before deducting
expenses) received by the Company and, in the case of Guaranteed Securities, the
Guarantor bear to the total underwriting discounts and commissions received by
the Underwriters. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and, in the case of Guaranteed Securities,
the Guarantor on the one hand or the Underwriters on the other and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company, the Guarantor (in the case of
Guaranteed Securities) and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this subsection (d). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this subsection (d),
no Underwriter shall be required to contribute any amount in excess of the
amount by which the total price at which the Designated Securities underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages which such Underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The obligations of the
Underwriters in this subsection (d) to contribute are several in proportion to
their respective underwriting obligations with respect to such Securities and
not joint.
 
(e) The obligations of the Company and, in the case of Guaranteed Securities,
the Guarantor under this Section 8 shall be in addition to any liability which
the Company and, in the case of Guaranteed Securities, the Guarantor may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls any Underwriter within the meaning of the Act; and
the obligations of the Underwriters under this Section 8 shall be in addition to
any liability which the respective Underwriters may otherwise have and shall
extend, upon the same terms and conditions to each officer and director of the
Company and, in the case of Guaranteed Securities, the Guarantor and to each
person, if any, who controls the Company and, in the case of Guaranteed
Securities, the Guarantor within the meaning of the Act.
 
16

--------------------------------------------------------------------------------


9.   (a) If any Underwriter shall default in its obligations to purchase the
Designated Securities which it has agreed to purchase under the Pricing
Agreement, the Representative may in its discretion arrange for any Underwriter
or Underwriters or another party or other parties to purchase such Designated
Securities on the terms contained herein. If within thirty-six hours after such
default by any Underwriter the Representative does not arrange for the purchase
of such Designated Securities, then the Company and, in the case of Guaranteed
Securities, the Guarantor shall be entitled to a further period of thirty-six
hours within which to procure another party or other parties satisfactory to the
Representative to purchase such Designated Securities on such terms. In the
event that, within the respective prescribed periods, the Representative
notifies the Company and, in the case of Guaranteed Securities, the Guarantor
that it has so arranged for the purchase of such Designated Securities, or
either of the Company and, in the case of Guaranteed Securities, the Guarantor
notifies the Representative that it has so arranged for the purchase of such
Designated Securities, the Representative, the Company or, in the case of
Guaranteed Securities, the Guarantor shall have the right to postpone the Time
of Delivery for a period of not more than seven days, in order to effect
whatever changes may thereby be made necessary in the Registration Statement or
the Prospectus, or in any other documents or arrangements, and each of the
Company and, in the case of Guaranteed Securities, the Guarantor agrees to file
promptly any amendments to the Registration Statement or the Prospectus which in
the opinion of the Representative may thereby be made necessary. The term
"Underwriter" as used in this Agreement shall include any person substituted
under this Section with like effect as if such person had originally been a
party to the Agreement with respect to such Designated Securities.
 
(b) If, after giving effect to any arrangement for the purchase of the
Designated Securities of a defaulting Underwriter or Underwriters by the
Representative, the Company and, in the case of Guaranteed Securities, the
Guarantor as provided in subsection (a) above, the aggregate principal amount of
such Designated Securities which remains unpurchased does not exceed one-tenth
of the aggregate principal amount of all the Designated Securities, then the
Company and, in the case of Guaranteed Securities, the Guarantor shall have the
right to require each non-defaulting Underwriter to purchase the principal
amount of Designated Securities which such Underwriter agreed to purchase
hereunder and, in addition, to require each non-defaulting Underwriter to
purchase its pro rata share (based on the principal amount of such Designated
Securities which such Underwriter agreed to purchase hereunder) of the
Designated Securities of such defaulting Underwriter or Underwriters for which
such arrangements have not been made; but nothing herein shall relieve a
defaulting Underwriter from liability for its default.
 
(c) If, after giving effect to any arrangements for the purchase of the
Designated Securities of a defaulting Underwriter or Underwriters by the
Representative, the Company and, in the case of Guaranteed Securities, the
Guarantor as provided in subsection (a) above, the aggregate principal amount of
Designated Securities which remains unpurchased exceeds one-tenth of the
aggregate principal amount of Designated Securities, or if the Company and, in
the case of Guaranteed Securities, the Guarantor shall not exercise the right
described in subsection (b) above to require non-defaulting Underwriters to
purchase Designated Securities of a defaulting Underwriter or Underwriters, then
this Agreement shall thereupon terminate, without liability on the part of any
nondefaulting Underwriter, the Company or, in the case of Guaranteed Securities,
the Guarantor, except for the expenses to be borne by the Company, the Guarantor
(in the case of Guaranteed Securities) and the Underwriters as provided in
Section 6 hereof and the indemnity and contribution agreements in Section 8
hereof; but nothing herein shall relieve a defaulting Underwriter from liability
for its default.
 
17

--------------------------------------------------------------------------------


10.   The respective indemnities, agreements, warranties and other statements of
the Company, the Guarantor (in the case of Guaranteed Securities) and the
several Underwriters, as set forth in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall remain in full force and
effect, regardless of any investigation (or any statement as to the results
thereof) made by or on behalf of any Underwriter or any controlling person of
any Underwriter, or the Company or any officer or director or controlling person
of the Company, or, in the case of Guaranteed Securities, the Guarantor or any
officer or director or controlling person of the Guarantor, and shall survive
delivery of and payment for the Designated Securities.
 
11.   If the applicable Pricing Agreement shall be terminated pursuant to
Section 9 hereof, neither the Company nor, in the case of Guaranteed Securities,
the Guarantor shall then be under any liability to any Underwriter with respect
to the Designated Securities except as provided in Section 6 and Section 8
hereof; but if for any other reason Designated Securities are not delivered by
or on behalf of the Company as provided herein, the Company and, in the case of
Guaranteed Securities, the Guarantor will jointly and severally reimburse the
Underwriters through the Representative for all out-of-pocket expenses approved
in writing by the Representative, including fees and disbursements of counsel,
reasonably incurred by the Underwriters in making preparations for the purchase,
sale and delivery of such Designated Securities, but the Company and, in the
case of Guaranteed Securities, the Guarantor shall then be under no further
liability to any Underwriter with respect to such Designated Securities except
as provided in Section 6 and Section 8 hereof.
 
12.   In all dealings hereunder, the Representative shall act on behalf of each
of the Underwriters, and the parties hereto shall be entitled to act and rely
upon any statement, request, notice or agreement on behalf of any Underwriter
made or given by the Representative.
 
All statements, requests, notices and agreements hereunder shall be in writing
or by facsimile, and if to the Underwriters shall be sufficient in all respects
if delivered or sent by registered mail to the address of the Representative as
set forth in the applicable Pricing Agreement; if to the Company shall be
sufficient in all respects if delivered or sent by registered mail in care of
the Guarantor to the address of the Guarantor set forth in the Registration
Statement, Attention: Vice President and Treasurer, with a copy to: Senior Vice
President and General Counsel; if to the Guarantor (in the case of Guaranteed
Securities) shall be sufficient in all respects if delivered or sent by
registered mail to the address of the Guarantor set forth in the Registration
Statement, Attention: Vice President and Treasurer, with a copy to: Senior Vice
President and General Counsel; provided, however, that any notice to an
Underwriter pursuant to Section 8(c) hereof shall be delivered or sent by
registered mail to such Underwriter at its address set forth in its
Underwriters' Questionnaire, or facsimile constituting such Questionnaire, which
address has been supplied to the Company by the Representative.
 
18

--------------------------------------------------------------------------------


13.   This Agreement shall be binding upon, and inure solely to the benefit of,
the Underwriters, the Company, the Guarantor (in the case of Guaranteed
Securities) and, to the extent provided in Section 8 and Section 10 hereof, the
officers and directors of the Company and the Guarantor (in the case of
Guaranteed Securities) and each person who controls the Company, the Guarantor
(in the case of Guaranteed Securities) or any Underwriter, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
purchaser of any of the Securities from any Underwriter shall be deemed a
successor or assign by reason merely of such purchase.
 
14.   Time shall be of the essence in connection with each Pricing Agreement.
 
15.   This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to contracts made and to be performed
therein.
 
16.   This Agreement and each Pricing Agreement may be executed by any one or
more of the parties hereto in any number of counterparts (including by means of
facsimile), each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.

 
19

--------------------------------------------------------------------------------




PRICING AGREEMENT
 


BANC OF AMERICA SECURITIES LLC
DEUTSCHE BANK SECURITIES INC.
As Representatives of the several
Underwriters named in Schedule I hereto,
9 West 57th Street, 29th Floor
New York, NY 10019
May 24, 2005
 
Dear Ladies and Gentlemen:
 
Ingersoll-Rand Company Limited (the "Company") proposes, subject to the terms
and conditions stated herein and in the Underwriting Agreement Standard
Provisions dated as of May 24, 2005 (the "Underwriting Agreement"), to issue and
sell to the Underwriters named in Schedule I hereto (the "Underwriters") the
Securities specified in Schedule II hereto (the "Designated Securities"). The
Designated Securities will be guaranteed (the “Guarantee”) to the extent and as
provided in the Indenture. Each of the provisions of the Underwriting Agreement
is incorporated herein by reference in its entirety, and shall be deemed to be a
part of this Agreement to the same extent as if such provisions had been set
forth in full herein; and each of the representations and warranties set forth
therein shall be deemed to have been made at and as of the date of this Pricing
Agreement, except that each representation and warranty with respect to the
Prospectus in Section 2 of the Underwriting Agreement shall be deemed to be a
representation or warranty as of the date of the Underwriting Agreement in
relation to the Prospectus (as therein defined), and also a representation and
warranty as of the date of this Pricing Agreement in relation to the Prospectus
as amended or supplemented relating to the Designated Securities which are the
subject of this Pricing Agreement. Each reference to the Representatives herein
and in the provisions of the Underwriting Agreement so incorporated by reference
shall be deemed to refer to you. Unless otherwise defined herein, terms defined
in the Underwriting Agreement are used herein as therein defined. The
Representatives designated to act on behalf of the Representatives and on behalf
of each of the Underwriters of the Designated Securities pursuant to Section 12
of the Underwriting Agreement and the address of the Representatives referred to
in such Section 12 are set forth at the end of Schedule II hereto.
 
An amendment to the Registration Statement, or a supplement to the Prospectus,
as the case may be, relating to the Designated Securities, in the form
heretofore delivered to you is now proposed to be filed with the Commission.
Subject to the terms and conditions set forth herein and in the Underwriting
Agreement incorporated herein by reference, the Company agrees to issue and sell
to each of the Underwriters, and each of the Underwriters agrees, severally and
not jointly, to purchase from the Company, at the time and place and at the
purchase price to the Underwriters set forth in Schedule II hereto, the
principal amount of Designated Securities set forth opposite the name of such
Underwriter in Schedule I hereto.
 

2

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding, please sign and
return to us two counterparts hereof, and upon acceptance hereof by you, on
behalf of each of the Underwriters, this letter and such acceptance hereof,
including the provisions of the Underwriting Agreement incorporated herein by
reference, shall constitute a binding agreement between each of the
Underwriters, the Company and the Guarantor. It is understood that your
acceptance of this letter on behalf of each of the Underwriters is or will be
pursuant to the authority set forth in a form of Agreement among Underwriters,
the form of which shall be submitted to the Company and the Guarantor for
examination, upon request, but without warranty on the part of the
Representatives as to the authority of the signers thereof.
 
Very truly yours,




INGERSOLL-RAND COMPANY LIMITED




By: /s/ Timothy R. McLevish_________________




By: /s/ Barbara L. Brasier___________________






INGERSOLL-RAND COMPANY




By: /s/ Timothy R. McLevish_________________




By: /s/ Barbara L. Brasier____________________


 

2

--------------------------------------------------------------------------------



Accepted as of the date hereof:
 
BANC OF AMERICA SECURITIES LLC


 
By:/s/ Lily Chang____________________
 


 
DEUTSCHE BANK SECURITIES INC.
 
By:/s/ Christopher T. Whitman_________


 
By:/s/ Marc Fratepietro_______________
 

 
3

--------------------------------------------------------------------------------




SCHEDULE I
 
Underwriter
 
Principal Amount of
Designated Securities
to be Purchased
         
Banc of America Securities LLC 
 
$
76,923,000
 
Deutsche Bank Securities Inc.
 
$
46,154,000
 
Citigroup Global Markets Inc.
 
$
30,768,000
 
J.P. Morgan Securities Inc.
 
$
30,768,000
 
Lazard Frères & Co. LLC
 
$
23,077,000
 
BNP Paribas Securities Corp.
 
$
15,385,000
 
Credit Suisse First Boston LLC
 
$
15,385,000
 
HSBC Securities (USA) Inc.
 
$
15,385,000
 
Greenwich Capital Markets, Inc.
 
$
15,385,000
 
UBS Securities LLC
 
$
15,385,000
 
Wachovia Capital Markets, LLC
 
$
15,385,000
           
Total
 
$
300,000,000
 








--------------------------------------------------------------------------------




SCHEDULE II
 
TITLE OF DESIGNATED SECURITIES
 
4.75% Senior Notes due May 15, 2015
 
AGGREGATE PRINCIPAL AMOUNT:
 
U.S. $300,000,000
 
PRICE TO PUBLIC:
 
99.625% of the principal amount of the Designated Securities, plus accrued
interest, if any, from May 27, 2005
 
PURCHASE PRICE BY UNDERWRITERS:
 
98.975% of the principal amount of the Designated Securities, plus accrued
interest, if any, from May 27, 2005
 
METHOD AND SPECIFIED FUNDS FOR PAYMENT OF PURCHASE PRICE:
 
Same day funds; book-entry form
 
INDENTURE:
 
Debt Securities Indenture, dated as of May 24, 2005, between the Company, the
Guarantor and Wells Fargo Bank, N.A., as Trustee
 
MATURITY:
 
May 15, 2015
 
INTEREST RATE:
 
4.75%
 
INTEREST PAYMENT DATES:
 
The notes will bear interest from and including May 27, 2005. Interest will be
payable semiannually on May 15 and November 15 of each year, commencing November
15, 2005, to the holders of record of the notes at the close of business on the
preceding May 1 or November 1, whether or not such day is a business day.

 
2

--------------------------------------------------------------------------------




 
REDEMPTION PROVISIONS:
 
The Designated Securities are redeemable in whole or in part, at any time at a
redemption price equal to the greater of: (i) 100% of the principal amount of
the Designated Securities to be redeemed, plus accrued interest to the
redemption date, or (ii) the sum of the present values of the remaining
scheduled payments of principal and interest on the notes to be redeemed (not
including any portion of payments of interest accrued as of the redemption date)
discounted to the redemption date on a semiannual basis at an adjusted treasury
rate plus 15 basis points, plus accrued interest to the redemption date.
 
CONVERSION PROVISIONS:
 
No provisions for conversion
 
PUT PROVISIONS:
 
No provisions for right to put
 
SINKING FUND PROVISIONS:
 
No sinking fund provisions
 
TIME OF DELIVERY:
 
10:00 a.m., New York City time, May 27, 2005.
 
CLOSING LOCATION:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017


NAME AND ADDRESSES OF REPRESENTATIVE:


Banc of America Securities LLC
9 West 57th Street, 29th Floor
New York, NY 10019


 
